


Exhibit (10.25)


October 11, 2010


Ms. Antoinette P. McCorvey
(address intentionally omitted)




Dear Ann,


This letter is to confirm that, in connection with your election as Chief
Financial Officer and Senior Vice President of Eastman Kodak Company, effective
November 5, 2010, you agree to waive any and all rights to receive the Gross-Up
Payment as defined and described in Exhibit D of the Eastman Kodak Company
Executive Protection Plan.


Please indicate your acceptance of the terms of this letter by signing below and
returning the original of this letter to me.




Sincerely,


/s/ Robert L. Berman
 
Robert L. Berman
Chief Human Resources Officer
Eastman Kodak Company




Agreed:


/s/ Antoinette P. McCorvey
Antoinette P. McCorvey

